Title: To James Madison from Robert R. Livingston and James Monroe, 12 July 1803
From: Livingston, Robert R.,Monroe, James
To: Madison, James



No 83
Sir
Paris 12th July 1803
We have been honored by your favors of the 18th April & the 28th May, as they both relate to measures that might lead to the accomplishment of the Treaty which was executed previous to their arrival no remarks upon them are necessary Except that one idea is held out in the last that Britain interested herself in preventing the possession of Louisiana by France. The fact is that she was totally indifferent to it—that Lord Whitworth had (as he informed Mr. Livingston) no sort of instruction on the subject, that it was never mentioned in any of the state papers laid before Parliament and that on announcing the cession to the U:States to parliament Lord Haw[ke]sbury declares he had no knowledge of the transaction ’till after he had been officially informed of the Treaty by Mr. King, who himself knew nothing of it ’till it was concluded. The blockage of the fleet was under an apprehension that they might either strengthen the garrison of Martinique or attack some of the British Islands. We have considered that part of your letter which directs Mr. Monroe to go to England as not depending upon the contingency mentioned in the previous paragraph, and he is accordingly preparing to set out. We omitted to mention to you that Mr. Skipwith has been appointed by us as Agent to attend the board of comptability, this will give him much trouble, & will intitle him to an additional pay beyond that which he receives as Commercial Agent. We have not taken upon us to settle the pay of the Commissioners and their Clerk &c but have left it to your determination & made them an advance by draft on our Banker of five thousand dollars.
Mr. Livingston has not received your Letter of the 25th. mentioned in yours of the 28th. We have the honor to be Sir with the highest Respect Your Most Obt. Hbe. Serts.
Robt R Livingston
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers). RC in a clerk’s hand, signed by Livingston and Monroe; docketed by Wagner as received 19 Sept.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32, 533.


